RECOMMENDED FOR FULL-TEXT PUBLICATION
                        Pursuant to Sixth Circuit I.O.P. 32.1(b)
                               File Name: 12a0393p.06

              UNITED STATES COURT OF APPEALS
                            FOR THE SIXTH CIRCUIT
                              _________________


                                                   X
                                                    -
 SAMUEL A. CAMPBELL and CHELSIE

                            Plaintiffs-Appellees, --
 GEMPERLINE,

                                                    -
                                                        No. 11-3589

                                                    ,
                                                     >
                                                    -
            v.

                                                    -
                                                    -
 THE CITY OF SPRINGBORO, OHIO; JEFFREY
                                                    -
 KRUITHOFF, individually and in his official
                                                    -
                                                    -
 capacity as Chief of Police; NICK CLARK,

                                                    -
 individually and in his official capacity as
                                                    -
 Police Officer for the City of Springboro,
                                                    -
 Ohio,
                                                    -
                        Defendants- Appellants. N
                     Appeal from the United States District Court
                    for the Southern District of Ohio at Cincinnati.
               No. 1:08-cv-737—Susan J. Dlott, Chief District Judge.
                               Argued: June 5, 2012
                     Decided and Filed: November 29, 2012
           Before: KEITH, McKEAGUE, and DONALD, Circuit Judges.

                               _________________

                                    COUNSEL
ARGUED: Wilson G. Weisenfelder, Jr., RENDIGS, FRY, KIELY & DENNIS, LLP,
Cincinnati, Ohio, for Appellants. Matthew C. Schultz, BRANNON & ASSOCIATES,
Dayton, Ohio, for Appellees. ON BRIEF: Wilson G. Weisenfelder, Jr., RENDIGS,
FRY, KIELY & DENNIS, LLP, Cincinnati, Ohio, for Appellants. Dwight D. Brannon,
Douglas D. Brannon, BRANNON & ASSOCIATES, Dayton, Ohio, for Appellees.
       DONALD, J., delivered the opinion of the court in which KEITH, J. joined, and
McKEAGUE, J., joined in Parts II.A and II.D. McKEAGUE, J. (pp. 16–23), delivered
a separate opinion dissenting from Part II.B, Part II.C, and the result.




                                         1
No. 11-3589         Campbell, et al. v. City of Springboro, et al.                    Page 2


                                   _________________

                                        OPINION
                                   _________________

        BERNICE B. DONALD, Circuit Judge. Plaintiffs Samuel Campbell and Chelsie
Gemperline were attacked on October 20, 2007 and October 11, 2008, respectively, by
a police dog with the canine unit of the Springboro Police Department. Plaintiffs filed
suit under 42 U.S.C § 1983 against the canine’s handler, the chief of police, and the City
of Springboro, alleging excessive force, failure to supervise, and failure to properly train.
Plaintiffs also asserted state law claims for assault and battery. The district court denied
Defendants’ motion for summary judgment. For the foregoing reasons, we AFFIRM
the district court’s denial of summary judgment.

                                             I.

        In 2004, the Springboro Police Department (“SPD”) selected Officer Nick Clark
to form the department’s first canine unit. The Chief of Police, Jeffrey Kruithoff, placed
Clark in charge of selecting a dog and a training program. Clark chose a dog named
Spike from Lynwood Kennels, a company that specializes in training canines and their
handlers for law enforcement purposes. Lynwood Kennels provided the initial core
training – a 300-hour canine handling course that Officer Clark and Spike completed in
May, 2005. After completing that training, Spike and Clark obtained state certification.
According to Officer Clark, the State of Ohio requires that canine units be regularly
certified by the Ohio Peace Officer Training Commission and the Office of the Attorney
General (“Ohio Training Commission”) in order to remain in compliance.

        The SPD deployed Spike in the field immediately after he became state certified.
Clark was responsible for making sure that Spike fulfilled training requirements. Clark
believed that he and Spike were supposed to complete eight hours of maintenance
training every other week to make sure Spike stayed sharp and did not develop bad
habits. Brian Woods, the operator of Lynwood Kennels and a master trainer, testified
that the monthly maintenance training should encompass all disciplines, including
No. 11-3589         Campbell, et al. v. City of Springboro, et al.                   Page 3


narcotics detection, tracking, obedience, bite training, and reasonable force training with
a particular focus on any problem areas. Without such training, the dog’s level of
obedience may erode over time and the dog may not respond as well to the handler’s
commands. Clark admitted that he and Spike did not always engage in maintenance
training on a regular basis. Spike received no training between September 19, 2007 and
October 21, 2007, the date of the Campbell incident. Spike also received no training for
over thirty days prior to the Gemperline incident, which occurred on October 11, 2008.
Officer Clark testified that although his supervisors were aware that Spike’s training was
not current, they failed to allot sufficient time for training.

        Prior to both bite incidents at issue in this case, Officer Clark notified his
supervisors that he had been unable to keep up with the maintenance training and
repeatedly requested that they allow him time to attend training sessions, but his requests
were denied. Spike’s state certifications lapsed for several months during the summer
of 2007. The renewal deadlines for those certifications were April 28 and May 12, 2007.
Spike was not actually re-certified until September 26, 2007. During his deposition,
Clark testified that a police dog cannot be in service in Ohio unless the certifications are
renewed. However, he interpreted the “renewal due date” posted on the certification
forms not as a deadline, but rather as the earliest date upon which renewal can occur.
During the lapse in Ohio certification, Spike was deployed in the field approximately ten
times. Clark testified that within that time period, he notified Kruithoff and another
supervisor that the certifications had expired. Spike’s recertification occurred prior to
the dates of the two bite incidents at issue in this case.

        Kruithoff testified that he never specifically designated any member of his
command staff to supervise the canine unit or to ensure that Spike was suitable for duty.
Instead, oversight of the canine unit fell to the officers serving as Clark’s supervising
lieutenant and sergeant at any given time. Similarly, Lieutenant Wheeler testified that
Officer Clark oversaw his own training.

        While Woods and Clark agreed that Spike was trained as a “bark and hold” dog,
they sharply disagreed on how he was trained to behave in a tracking situation. Woods
No. 11-3589            Campbell, et al. v. City of Springboro, et al.                             Page 4


explained that a “bark and hold dog is trained that if a person gets up and surrenders, the
dog will not engage you. He will literally detain him or bark and hold him until such
time as the person either attacks, flees, or is called [] back by the handler.” “[I]f the dog
is trained in a bark and hold, that is what he should do....” According to Clark, however,
the “bark and hold” approach does not apply in a tracking situation. Clark testified that
when engaged in a fugitive track, even where the subject was compliant and not
attempting to resist or flee, Spike was expected to bite the subject unless Clark saw the
subject and restrained Spike verbally or physically.

         There was similar disagreement on the subject among the testifying police
officers. Chief Kruithoff believed during a track that Spike was not supposed to bite the
subject if the subject remained still. Similarly, Lt. Wheeler indicated that Clark had told
him that a bark and hold dog is supposed to first bark at a subject to indicate the
subject’s presence. If the subject makes any movement, the dog is expected to “bite and
hold.” According to Lt. Parker, on the other hand, bark and hold doesn’t apply during
tracks, because it only applies to “off-leash” situations. He further testified that a
tracking canine would always bite upon encountering a subject, unless the handler
commands otherwise before the dog engages. 1

         The evidence shows that Spike was involved in biting incidents with growing
frequency in the first three years of his deployment in the field. In 2005, he successfully
apprehended three suspects, none of whom were bitten. In 2006, Spike apprehended
fourteen suspects, five of whom he bit. In 2007, he bit five of the six suspects
apprehended.

A. Campbell Incident

         On the evening of October 20, 2007 Samuel Campbell had gone out with his
girlfriend, Lisa Parker, and another couple to a nightclub. At approximately 12:30 a.m.,
Parker decided to leave the club and walk home because she was intoxicated. When


         1
          This conflicting testimony is at odds with the dissent’s observation that “there appears to be no
dispute about the fact that Spike performed as he had been trained to perform.”
No. 11-3589          Campbell, et al. v. City of Springboro, et al.                 Page 5


Campbell later decided to leave the club, he realized that he had Parker’s car keys and
needed to return them to her. When he arrived at Parker’s house, he could see her
through the window in the front door, lying on the couch. He pounded loudly on the
front door for about five or ten minutes, but was unable to rouse her. Campbell walked
around to the back and pounded on the back door for another two to three minutes, and
then returned to the front of the house. Meanwhile, the tenant in the other half of
Parker’s duplex who had heard all of the pounding called the Springboro Police
Department about the noise.

        Officers Clark and Anderkin were dispatched to Parker’s residence to respond
to a possible domestic situation involving a male subject beating on Parker’s front door.
By the time the officers got to the scene, Campbell had already left Parker’s residence
and had begun to head toward his house on foot through Parker’s backyard. Campbell
heard the approaching sirens and suspected that a neighbor may have called the police
because he had been pounding loudly on Parker’s door. He decided to lie on the ground
near an outbuilding in an attempt to avoid a confrontation with the police.

        The neighbor told Anderkin that Parker’s residence had recently been broken into
and that at some point she had received death threats from someone. The neighbor also
stated that he had seen a white male, later determined to be Campbell, kick the front door
and then run around the side of the house as the officers approached. The officers then
attempted unsuccessfully to rouse Parker by pounding on the back and front doors to the
residence. They noticed that the doors appeared damaged, but they were unable to gain
entry to the residence because both of the doors were securely locked. Clark testified it
was their belief that the suspect had fled upon hearing police sirens, leading the officers
to conclude that they were dealing with an attempted burglary and that the suspect was
likely still in the area.

        After outfitting Spike in a harness and twenty-foot tracking line, Clark deployed
him near the side of the house. Spike eventually led the officers to a fence in an
adjoining yard that led to the outbuilding near where Campbell had laid down on the
ground. Clark maintains that he had no idea Campbell was that close and that he did not
No. 11-3589        Campbell, et al. v. City of Springboro, et al.                   Page 6


actually see Campbell until after Spike bit Campbell. Clark testified that he believed
that Campbell was somewhere on the other side of the fence based on Spike’s interest
in jumping over the fence. As a result, Clark claims, he was not looking at Spike at the
exact moment that Spike retreated from the fence and bit Campbell; rather, at that
moment Clark was turned toward Anderkin discussing ways to get around to the other
side of the fence. Campbell disputes Clark’s testimony that he did not see Campbell
until after Spike engaged. Campbell testified that he was sure Clark saw him lying on
the ground because when Clark and Spike were approximately twenty-five feet from him
and approaching, Campbell raised his head, looked right at Clark, and their eyes met.
Campbell also stated that the area in which he lay was somewhat illuminated by a nearby
light. Both parties agree that neither Campbell nor Clark said anything prior to Spike
biting Campbell. Clark issued no warnings to Campbell, and Campbell said nothing to
the officers. Campbell contends and Anderkin’s incident report reflects that when Spike
engaged Campbell, Campbell was lying face down on the ground with his hands out to
the side. Spike bit Campbell on the left leg and continued to bite Campbell at different
places on his leg for some period of time, possibly thirty to forty-five seconds.

B. Gemperline Incident

       At approximately 1:30 a.m. on October 11, 2008, Clark was dispatched to
128 Deer Trail Drive, Springboro, Ohio to investigate a report of a loud party at which
underage teens were believed to be drinking alcohol. Based on his own observations,
Clark determined that he was in fact dealing with a party involving underage drinking
and requested backup. Several officers from the SPD and other local police departments,
including SPD Sergeant Aaron Zimmaro, responded to the scene. Both Sergeant
Zimmaro and Officer Clark observed that one of the teens, Chelsie Gemperline, appeared
intoxicated. After questioning her, Sergeant Zimmaro informed Gemperline that she was
under arrest, placed her in handcuffs, and placed her in a patrol vehicle. Gemperline
became belligerent after Sergeant Zimmaro told her that she was under arrest.
Gemperline later slid her right hand out of the handcuffs, lowered the window of the car
No. 11-3589          Campbell, et al. v. City of Springboro, et al.                      Page 7


and escaped. She fled down the street and hid in a children’s plastic playhouse in the
backyard of a house six to seven houses away from the location of the party.

        After Clark was notified that Gemperline had escaped, he was heard saying,
“Jeez Louise . . . [unintelligible] this bitch, . . . I’ve had it,” and “[s]he’s gonna get a nice
rude awakening here in one second or two, . . . it’s not gonna feel very good.”2 At
Sergeant Zimmaro’s request, Clark harnessed Spike, placed him on the same twenty-foot
tracking line used in the Campbell case, and deployed him on a “tactical fugitive track.”
Spike led Clark into a fenced-in backyard on the opposite side of the street. As they
entered the backyard, Clark interpreted Spike’s air-scenting behavior as indicating that
Spike smelled something on the deck of the house. Spike then darted across Clark’s path
and leapt head-first through the window of a child’s playhouse that was located near the
gate to the backyard. Spike was able to reach his head far enough through the window
of the playhouse to nip Gemperline’s chin and bite her right upper thigh. Gemperline
screamed and grabbed Spike’s jaws and tried to pry him off her leg. Spike briefly let go
of her leg, but then he clamped down again. Gemperline continued to struggle with
Spike until she either passed out or went into shock. Clark testified that as soon as he
heard Gemperline scream he reached into the playhouse, grabbed Spike by his collar,
and lifted straight up to cut off Spike’s airway, a maneuver called a “choke off.”
Gemperline did not recall hearing Officer Clark say anything to her. Officer Clark
testified that he could have, but did not shout any warnings when he entered the
backyard with Spike.

C. Procedural History

        On October 20, 2008, Campbell filed suit against the City of Springboro, Chief
Kruithoff, and Officer Clark alleging several violations of his civil rights under
42 U.S.C. § 1983 and assualt and battery. On June 29, 2009, Campbell amended his
complaint to add Gemperline as a co-plaintiff. On October 15, 2010, Defendants filed
a motion for summary judgment as to all claims alleged by both parties. On April 26,

        2
         According to a department memorandum, Clark was believed to have made both statements,
although Clark’s vehicle recording device only captured the second statement.
No. 11-3589         Campbell, et al. v. City of Springboro, et al.                   Page 8


2011, the district court denied the Defendants’ summary judgment motion. Defendants
finally filed the present appeal.

                                             II.

A. Qualified Immunity

        A district court’s denial of qualified immunity, “to the extent that it turns on an
issue of law, is an appealable ‘final decision’ within the meaning of 28 U.S.C. § 1291,
notwithstanding the absence of a final judgment.” Mitchell v. Forsyth, 472 U.S. 511,
530 (1985). Qualified immunity “shields government officials performing discretionary
functions from liability for civil damages insofar as their conduct does not violate clearly
established statutory or constitutional rights of which a reasonable person would have
known.” Barker v. Goodrich, 649 F.3d 428, 433 (6th Cir. 2011). In order to determine
whether or not qualified immunity applies in an excessive force claim, the Court must
engage in a two-step inquiry, addressing the following questions: (1) whether,
considering the allegations in a light most favorable to the injured party, a constitutional
right has been violated, and if so, (2) whether that right was clearly established. Saucier
v. Katz, 533 U.S. 194, 201 (2001); see also Parsons v. City of Pontiac, 533 F.3d 492,
500 (6th Cir. 2008). When evaluating the defense of qualified immunity on a motion for
summary judgment, the court must adopt the plaintiff’s version of the facts. Parsons,
533 F.3d 492, 500. If, based upon these facts, no constitutional right was violated, there
is no need for further inquiry. Id. However, if the court determines that a violation
could be made out, the Court must then ask if the right was clearly established at the
time of the alleged violation. Id.

1. Violation of Constitutional Right

        Claims that police officers used excessive force in the course of an arrest are
analyzed under the Fourth Amendment and the “objective reasonableness” standard.
Bennett v. Krakowski, 671 F.3d 553, 561 (6th Cir. 2011) (citing Graham v. Connor,
490 U.S. 386, 397 (1989)). In applying the objective reasonableness test, the court is
required to pay “careful attention to the facts and circumstances of each particular case,
No. 11-3589         Campbell, et al. v. City of Springboro, et al.                    Page 9


including (1) the severity of the crime at issue, (2) whether the suspect poses an
immediate threat to the safety of the officers or others, and (3) whether he is actively
resisting arrest or attempting to evade arrest by flight.” Id.

a. Campbell

        It is undisputed that prior to calling in the K-9 unit, the officers did not know the
extent of the crime, if any, that Campbell had committed, or if he was actually armed.
Clark stated that he did not believe that Parker was in any immediate danger and was not
aware of a specific threat to anyone at the time. When the officers found Campbell, he
was lying face down with his arms at his side. According to Campbell, he and Clark
made eye contact prior to Spike engaging him. At no point was Campbell actively
resisting arrest. Thus, Campbell has made out a colorable argument for excessive force
based upon improper handling by Clark.

        In addition, there is ample evidence to suggest that the deployment of Spike in
the search for Campbell was itself irresponsible and therefore unreasonable, owing to
Clark’s failure to adequately maintain Spike’s training. By Clark’s own admission,
Spike had issues with excessive biting and the failure to keep Spike on the accepted
training regimen may well have played a role in Spike’s aggressive behavior, which was,
at least arguably, contrary to his training.

        Viewing the facts in a light most favorable to the Plaintiff, the district court did
not err in finding that a reasonable jury could find that Officer Clark’s actions were
unreasonable.

b. Gemperline

        Gemperline’s crime of underage drinking, while reprehensible, is a relatively
minor offense, and, under the circumstances at issue, posed no immediate threat to the
safety of the officers or others. Although the officers argue that Gemperline was
committing a felony by escaping from police custody, the crime was not violent, no
weapons were found on her person, and she had not done anything to put anyone in
harm’s way. On the other hand, the officers were validly concerned for her safety
No. 11-3589        Campbell, et al. v. City of Springboro, et al.                 Page 10


because she had been drinking and appeared to be intoxicated. After Gemperline
escaped custody, they had no way of knowing if she would harm herself or attempt to
cause harm to someone else, although they believed she might still be handcuffed.

       The parties dispute whether or not Clark gave Gemperline a warning, but
according to Gemperline, she was drifting off to sleep and Clark did not make himself
known to her prior to Spike biting her. Viewing the facts in a light most favorable to the
Plaintiff, she was arrested for a minor crime and was not in flight, nor was she a threat
to anyone at the time she was apprehended. Based upon these facts, it appears that the
actions of Clark, when apprehending Gemperline, were objectively unreasonable.

       There is evidence suggesting that the real reason Clark chose to perform a choke-
off may have been that Spike did not always respond to Clark’s verbal commands as
consistently as he should have. This evidence again suggests a possible causal link
between Gemperline’s injury and Spike’s inadequate training.

       Viewing the facts in a light most favorable to the Plaintiff, the district court did
not err in finding that a reasonable jury could find that Officer Clark’s actions were
unreasonable.

2. Clearly Established Right

       For a right to be “clearly established,” “[t]he contours of that right must be
sufficiently clear that a reasonable official would understand that what he is doing
violates that right.” Wheeler v. City of Lansing, 660 F.3d 931, 938 (6th Cir. 2011)
(quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). This is not to say that an
official action is protected by qualified immunity unless the very action in question has
been previously held unlawful, but it is to say that in light of preexisting law the
unlawfulness must be apparent. Id. To resolve this question, this Court “must look first
to decisions of the Supreme Court, then to decisions of this court and other courts within
our circuit, and finally to decisions of other circuits.” St. John v. Hickey, 411 F.3d 762,
774 (6th Cir. 2005) (quoting Higgason v. Stephens, 288 F.3d 868, 876 (6th Cir. 2002)).
No. 11-3589         Campbell, et al. v. City of Springboro, et al.                 Page 11


       The question before this Court is whether or not Plaintiffs’ Fourth Amendment
protections against excessive force, as it relates to the use of police dogs, was clearly
established at the time the incidents occurred. The Sixth Circuit has addressed this issue
in three relevant cases.

       In Robinette v. Barnes, the court affirmed the grant of summary judgment in
favor of the defendants where a burglary suspect was killed after being bitten by a police
dog. 854 F.2d 909 (6th Cir. 1988). The suspect’s estate filed suit claiming that the
officers used unnecessary deadly force. Id. In finding that the officers were entitled to
qualified immunity, the court stated:

       The facts indicate that Barnes had probable cause to believe that Briggs,
       a suspected felon hidden inside a darkened building in the middle of the
       night, threatened his safety and the safety of the other officers present.
       As the district court succinctly put it,
                 a reasonably competent officer would believe that a
                 nighttime burglary suspect, who, the officers had good
                 reason to believe, knew the building was surrounded, who
                 had been warned ... that a dog would be used, and who
                 gave every indication of unwillingness to surrender,
                 posed a threat to the safety of the officers.
       Unlike the situation in Garner, this is not a case where a police officer
       shot a fleeing felon, a criminal suspect who, at least in part because of the
       fact he was fleeing, posed no threat to the officer. Instead, this is a case
       where an officer was forced to explore an enclosed unfamiliar area in
       which he knew a man was hiding. Under the totality of the
       circumstances, Barnes was justified in using whatever force was
       necessary, even deadly force, to protect himself and the other officers and
       to apprehend the suspect.

Id. at 913-14.

       In Matthews v. Jones, the court relied on Robinette when it affirmed the district
court’s grant of summary judgment in favor of a police captain who used a police dog
to apprehend a man who had fled on foot from pursuing officers after being pulled over
for speeding and reckless driving. 35 F.3d 1046 (6th Cir. 1994). The court concluded:
No. 11-3589        Campbell, et al. v. City of Springboro, et al.                 Page 12


       [W]e hold that there is no evidence whatever in this record which could
       support a claim that Roscoe was not used in an “appropriate manner.”
       See Robinette, at 913. The record is clear that Officer Watkins not only
       warned Matthews several times before releasing Roscoe to apprehend
       him, but when he found Matthews lying in the weeds, his hands
       concealed beneath his body, Watkins explicitly ordered him not to move,
       advising that if Matthews remained still, Roscoe would be recalled.
       Matthews chose to move, and Roscoe enforced the order.
Id. at 1051.

       In both Robinette and Matthews, the court determined that the suspects were
potentially dangerous based upon the crimes they committed and their irrational
behavior. Further, the spaces in which the suspects were located—an unlit unbuilding
and a dark heavily wooded area—made police vulnerable to ambush. The court also
found that the police dogs in these cases were properly trained and that the officers gave
the suspects several warnings prior to allowing the dogs to engage the suspect.

       On the opposite end of the spectrum is White v. Harmon, in which the court
denied summary judgment to an officer who allowed a little-trained canine, who had
previously bitten someone, to bite a handcuffed suspect. White v. Harmon, 65 F.3d 169,
1995 WL 51886 at *3 (6th Cir. 1995) (Table).

       In contrast to the facts in Robinette and Matthews, the events in the present cases
occurred in areas unlikely to expose police to ambush and the suspects were not believed
to be a threat to anyone at the time the canine unit was called in. Although officers
believed that Gemperline may have been a threat to herself, no weapons were found on
her person and officers believed she might still be handcuffed. Clark also failed to give
warnings to either of the suspects prior to Spike biting them. Even more important to
this case is the question of whether or not Spike was properly trained. In both instances,
Spike attacked the suspects without warning or a command from Clark.

       While the facts in the present case are not as extreme as in White, the facts are
sufficiently analogous. Clark allowed a “bite and hold” dog, whose training was
questionable, to attack two suspects who were not actively fleeing and who, because of
proximity, showed no ability to evade police custody.
No. 11-3589         Campbell, et al. v. City of Springboro, et al.                Page 13


        In light of Sixth Circuit case law, there is ample evidence to suggest that Clark
acted contrary to clearly established law when he used an inadequately trained canine,
without warning, to apprehend two suspects who were not fleeing.

B. Supervisory Liability- Chief Kruithoff

        Chief Kruithoff argues that he is entitled to qualified immunity in his supervisory
capacity, although the district court determined that a question of fact existed which
prevented it from granting summary judgment on this issue.

        Before delving into Chief Kruithoff’s supervisory liability, we must first
determine if we have jurisdiction to address this particular issue on appeal. “A district
court’s denial of qualified immunity is an appealable final decision under 28 U.S.C.
§ 1291, but only to the extent that it turns on an issue of law.” Kennedy v. City of
Cincinnati, 595 F.3d 327, 333 (6th Cir. 2010). Therefore, ordinarily, we would lack
jurisdiction to hear a defendant’s appeal of a denial of qualified immunity that only
raises questions of fact. See Berryman v. Rieger, 150 F.3d 561, 563 (6th Cir. 1998).
However, “[i]f... aside from the impermissible arguments regarding disputes of fact, the
defendant also raises the purely legal question of whether the facts alleged . . . support
a claim of violation of clearly established law, then there is an issue over which this
court has jurisdiction.” Kennedy, 595 F.3d at 334 (quoting Estate of Carter v. City of
Detroit, 408 F.3d 305, 310 (6th Cir. 2005)).

        For this reason, we find that we have jurisdiction to review the claim, but only
to determine if, based on the facts as alleged by Plaintiffs, Chief Kruithoff violated
Plaintiffs’ clearly established constitutional rights.

        A supervisor is not liable pursuant to § 1983 for failing to train unless the
supervisor “either encouraged the specific incident of misconduct or in some other way
directly participated in it.” Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)
(quoting Hays v. Jefferson County, 668 F.2d 869, 874 (6th Cir. 1982)). “At a minimum,
a plaintiff must show that the official at least implicitly authorized, approved, or
No. 11-3589            Campbell, et al. v. City of Springboro, et al.                             Page 14


knowingly acquiesced in the unconstitutional conduct of the offending officers.” Id.
(quoting Hays, 668 F.2d at 874).

         Although Kruithoff was not actively involved in the incidents involving Spike,
a causal connection between his acts and omissions and the alleged constitutional
injuries is suggested by the record. Chief Kruithoff allowed Spike in the field even after
his training had lapsed. He never required appropriate supervision of the canine unit and
essentially allowed it to run itself. He failed to establish and publish an official K-9 unit
policy, and he was seemingly oblivious to the increasing frequency of dog-bite incidents
involving Spike. Furthermore, Chief Kruithoff ignored Clark’s many complaints
regarding his need to keep Spike up to date on his training. Thus, Chief Kruithoff’s
apparent indifference to maintaining a properly functioning K-9 unit could be reasonably
expected to give rise to just the sort of injuries that occured. The district court correctly
determined that the disputed facts preclude granting summary judgment.

C. Municipal Liability-City of Springboro

         The City of Springboro claims that the district court improperly denied its motion
for summary judgment because its failure to train the K-9 unit does not amount to a
policy of deliberate indifference on behalf of the City towards it inhabitants.

         Denials of summary judgment are generally not appealable final orders, but
certain denials of summary judgment on grounds of qualified immunity may be
appealed. Mitchell v. Forsyth, 472 U.S. 511 (1985); Bomar v. City of Pontiac, 643 F.3d
458, 461 (6th Cit. 2011). The City, however is not entitled to invoke the defense of
qualified immunity and therefore has no grounds to seek an interlocutory appeal of the
district court’s denial of its motion for summary judgment. Floyd v. City of Detroit, 518
F.3d 398, 410 (6th Cir. 2008). Therefore, we lack jurisdiction to entertain the City’s
appeal.3


         3
           The dissent suggests that this court should assume jurisdiction over the matter pursuant to the
doctrine of pendent appellate jurisdiction. The high threshold necessary to assume pendent jurisdiction,
however, the “inextricably intertwined standard,” is not met here. We have previously held that the
inextricably intertwined requirement “is not meant to be loosely applied as a matter of discretion” and is
satisfied “only if the resolution of the properly appealable issue ‘necessarily and unavoidably’ decides the
No. 11-3589            Campbell, et al. v. City of Springboro, et al.                            Page 15


D. Ohio Law Claims

         Clark argues that he is entitled to immunity on Campbell’s and Gemperline’s
state law claims based on the provisions of Ohio Revised Code § 2744.03(A)(6). This
section provides immunity to employees of political subdivisions of Ohio except where
(a) the employee’s acts or omissions were manifestly outside the scope of the
employee’s employment or official responsibilities; (b) the employee’s acts or omission
were with malicious purpose, in bad faith, or in a wanton or reckless manner; or (c) civil
liability is expressly imposed upon the employee by a section of the Revised Code.

         Based upon the facts presented, a jury could reasonably conclude that Clark acted
in bad faith or in a wanton or reckless manner. According to Campbell, Clark made eye
contact with him prior to letting Spike bite him as he lay on the ground with his hands
out to his side. After Gemperline escaped police custody, Clark threatened to give her
a “nice rude awakening” that was not “gonna feel very good.” Although Clark argues
that he never made the first statement, he admits making the second statement. When
viewing these facts in a light most favorable to the Plaintiffs, this information suggests
that Clark acted with a malicious purpose when he used Spike to track them. Therefore,
the district court properly denied summary judgment as it relates to these claims.

                                                   III.

         For the above-stated reasons, we affirm the district court’s denial of summary
judgment as to the officers and dismiss the City’s appeal for lack of jurisdiction.




nonappealable issue.” Turi v. Main St. Adoption Services, LLP, 633 F.3d 496, 502-03 (6th Cir. 2011). We
have also assumed pendent jurisdiction where the nonappealable issue is “necessary to ensure meaningful
review” of the appealable one. Archie v. Lanier, 95 F.3d 438, 443 (6th Cir. 1996) (citing Swint v.
Chambers County Comm’n, 514 U.S. 35, 51 (1995)). The issues of qualified immunity and municipal
liability involve wholly distinct sets of facts and legal standards. Resolving the latter issue here is not
necessary nor beneficial to the meaningful review of the former.
No. 11-3589         Campbell, et al. v. City of Springboro, et al.                   Page 16


                ____________________________________________

                CONCURRING IN PART/DISSENTING IN PART
                ____________________________________________

        McKEAGUE, Circuit Judge, concurring in part and dissenting in part. I concur
in the holding that defendant Officer Nick Clark is not entitled to qualified immunity in
relation to plaintiffs’ § 1983 excessive force claims. See Part II.A, supra. I also concur
in the holding that Officer Clark is not entitled to immunity in relation to plaintiffs’ state
law claims for assault and battery. See Part II.D, supra. I disagree with the conclusion
that Police Chief Jeffrey Kruithoff is not entitled to qualified immunity in relation to
plaintiffs’ claim that he is individually liable for Clark’s use of excessive force on a
theory of supervisory failure-to-train liability. See Part II.B, supra. I also disagree with
the dismissal of the City of Springboro’s appeal. See Part II.C, supra.

                                              I

        To understand the grounds for my disagreement, it is important to recognize why,
specifically, defendant Clark is exposed to individual liability for using excessive force
in apprehending each of the plaintiffs. Each of the two plaintiffs sustained fairly
significant leg injuries as a result of police dog “Spike’s” assistance in apprehending
them after they fled from officers of the Springboro Police Department. Two features
that immediately stand out are the facts that both victims were relatively innocent and
harmless, and Spike’s history of service with the Springboro Police Department is
marked by training and certification deficiencies. Plaintiff Samuel Campbell is a young
man who drew unwanted police attention when he made too much noise in the early
morning hours trying to return his girlfriend’s keys after a night out at the bar. He
exercised poor judgment when he decided to hide in the darkness from the investigating
police officers. Chelsie Gemperline, too, was a victim of her own indiscretions.
Eighteen years old, she was caught by police at an underage drinking party. When she
resisted their authority, she was handcuffed and placed under arrest in a patrol car. And
when she managed to slither out of the cuffs and through the window of the patrol car,
she became an “escapee-fugitive,” a putative felon. In each apprehension, Spike
No. 11-3589         Campbell, et al. v. City of Springboro, et al.                 Page 17


discovered the suspect in the darkness while leashed to his handler, Officer Clark, and
reacted to discovery of each suspect, not by barking, but by biting. The resultant injuries
are certainly regrettable and seemingly avoidable. Yet, there is little evidence of a causal
connection between Spike’s training deficiencies and plaintiffs’ injuries.

        In evaluating whether the record sufficiently shows that Clark’s conduct was
objectively unreasonable, thus forfeiting his entitlement to qualified immunity, it is
helpful to first identify what is not at issue. First, there appears to be no dispute about
the fact that Spike performed as Clark knew Spike had been trained to perform. Second,
despite evidence that Spike’s certification was not always timely renewed and his bi-
weekly training requirements were not always met, there is little indication that any such
deficiencies contributed to plaintiffs’ injuries. Despite evidence that Spike should have
been trained to assist as a “bark and hold” dog, rather than as a “bite and hold” dog, there
is little evidence that Clark’s use of Spike in a fugitive tracking situation to help
apprehend either Campbell or Gemperline was unreasonable per se under the
circumstances.    Nor is there evidence that Clark necessarily breached any duty by
failing to give verbal warnings as he continued each search with Spike or that such
failure proximately caused either suspect’s injuries.

        The real question about the objective reasonableness of the force used is whether,
when Spike first identified and “engaged” each suspect, Clark, who had worked with
Spike for over two years and knew his training and propensities, acted unreasonably in
the manner he called Spike off. And on this question, there are genuine issues of fact in
relation to both plaintiffs’ claims that preclude awarding Clark summary judgment based
on qualified immunity. In relation to Campbell—even accepting that the officers did not
know what if any offense the suspect had committed or whether he posed a
danger—there are disputes about (1) whether Clark saw Campbell before Spike did and
unnecessarily allowed Spike to engage Campbell in the first place; and (2) whether Clark
unreasonably delayed in calling Spike off only after he had repeatedly bitten the
unarmed Campbell for 30-45 seconds. In relation to Gemperline, who Clark knew posed
no danger, there is a dispute about whether Clark acted unreasonably in using the
No. 11-3589         Campbell, et al. v. City of Springboro, et al.                 Page 18


“choke-off” method to call Spike off, instead of using a verbal command (as he had done
with Campbell), which may have exacerbated Gemperline’s injuries.

        In both cases, as the majority recognizes, Clark’s conduct, as evidenced by the
record facts viewed in the light most favorable to plaintiffs, is evaluated with reference
to the factors outlined in Graham v. Connor, 490 U.S. 386, 396 (1989): (1) the severity
of the crime at issue; (2) whether the suspect posed an immediate threat to the safety of
officers or others; and (3) whether the suspect was actively resisting arrest or attempting
to evade arrest by flight. This general standard, though not susceptible of precise
definition or mechanical application, was clearly established at the time of these arrests.
And in relation to both plaintiffs, all three factors militate in favor of finding that once
Spike discovered and engaged the suspect, minimal force was needed to subdue the
suspect. In other words, the force applied by Spike should have been withdrawn as soon
as reasonably possible. And in both cases, there is factual support for the proposition
that Clark did not call Spike off as soon as reasonably possible or in the manner
reasonably expected to minimize unnecessary injury. Viewing the record in the light
most favorable to plaintiffs, Clark’s conduct was not objectively reasonable, but was
marked by malice or incompetence. See Hunter v. Bryant, 502 U.S. 224, 229 (1991)
(quoting Malley v. Briggs, 475 U.S. 335, 343, 341 (1986) (qualified immunity “‘gives
ample room for mistaken judgments’ by protecting ‘all but the plainly incompetent or
those who knowingly violate the law.’”)).

        Clark insists that he is nonetheless entitled to qualified immunity because the
unreasonableness of his use of a police dog in these circumstances had not been clearly
established by the case law in a particularized sense. The district court and the majority
have endeavored to compare the instant canine-attack scenarios with those deemed to
have amounted to excessive force in the existing case law. Yet, every fact situation is
necessarily unique and arguably distinguishable.          Still, considering the apparent
harmlessness of each of these plaintiffs and the seriousness of the injuries sustained, if
the facts show that Clark, knowing Spike’s propensities, deliberately allowed Spike to
continue his attack on Campbell or Gemperline unnecessarily, he can hardly be heard
No. 11-3589         Campbell, et al. v. City of Springboro, et al.                 Page 19


to argue that a reasonably competent officer would not have known that his conduct was
unlawful.

        Hence, I concur in the affirmance of the district court’s denial of qualified
immunity to defendant Clark. As I view the record, however, Clark’s exposure to suit
and liability is due to evidence that he unreasonably abused his discretionary authority
at the time Spike engaged each suspect, by not calling Spike off as quickly as reasonably
possible. Clark’s exposure to liability is not due to his failure to ensure Spike received
timely training and certification; is not due to his decision to deploy Spike in the first
place during either incident; and is not due to his failure to give verbal warnings during
the searches. This determination is consistent with recognition that the excessive-force
assessment is based on a “segmented analysis” of the totality of the circumstances facing
Clark at the time he made his split-second judgments in response to Spike’s engagement
of the suspects. See Chappell v. City of Cleveland, 585 F.3d 901, 909 (6th Cir. 2009).
Because it is the reasonableness of each “seizure” that is the issue, not the
reasonableness of Clark’s conduct in time segments leading up to the seizure,
deficiencies in Spike’s training and Clark’s failure to give verbal warnings are largely
beside the point. It follows that such considerations are immaterial in evaluating the
excessiveness of the force employed by Clark. Yet, the majority’s reliance on these
considerations served to confuse its analysis of the claims against Police Chief Jeffrey
Kruithoff and the City of Springboro.

                                             II

        Neither the City nor Chief Kruithoff can be held liable for Clark’s conduct on a
theory of respondeat superior. Phillips v. Roane County, Tenn., 534 F.3d 531, 543 (6th
Cir. 2008); Miller v. Calhoun County, 408 F.3d 803, 817, n.3 (6th Cir. 2005). The City
may be held liable under § 1983 if it maintained a policy or custom that caused the
violation of plaintiffs’ rights. See Ellis ex rel. Pendergrass v. Cleveland Mun. Sch. Dist.,
455 F.3d 690, 700 (6th Cir. 2006). “One way to prove an unlawful policy or custom is
to show a policy of inadequate training or supervision.” Id. (citing City of Canton v.
Harris, 489 U.S. 378, 387 (1989)). The City can be held liable under plaintiffs’ failure-
No. 11-3589         Campbell, et al. v. City of Springboro, et al.                  Page 20


to-train theory if plaintiffs’ injuries can be attributed to the City’s failure to adequately
train Spike and this failure amounted to “deliberate indifference” to the rights of
members of the public. See City of Canton, 489 U.S. at 388. Specifically, plaintiffs
must show three elements: (1) that Spike’s training was inadequate to prepare him for
the tasks he was expected to perform; (2) that the inadequacy persisted due to the City’s
deliberate indifference; and (3) that the inadequacy is closely related to or actually
caused plaintiffs’ injuries. Plinton v. County of Summit, 540 F.3d 459, 464 (6th Cir.
2008).

         In Plinton, the court identified two ways of demonstrating the second element,
deliberate indifference. First, plaintiffs could show deliberate indifference through
evidence of prior instances of unconstitutional conduct demonstrating that the City had
notice that the training was deficient and likely to cause injury but ignored it. Id. (citing
Fisher v. Harden, 398 F.3d 837, 849 (6th Cir. 2005)). Alternatively, plaintiffs could
show deliberate indifference through evidence of a single violation of federal rights,
accompanied by a showing that the City had failed to train its employees to handle
recurring situations presenting an obvious potential for such a violation. Id. (citing Bd.
of County Comm'rs of Bryan County v. Brown, 520 U.S. 397, 409 (1997)). Here,
plaintiffs appear to rely on the second alternative, implicitly arguing that the City failed
to improve Spike’s training even though the violation of Gemperline’s rights had
become foreseeable by virtue of Campbell’s experience one year earlier. However, the
Campbell incident has yet to be shown to have resulted in a violation of Campbell’s
constitutional rights. Until such a determination is made, the City cannot be deemed to
have been placed on notice of an “obvious” need to improve training based on that single
incident.       Moreover, “‘[d]eliberate indifference’ is a stringent standard of fault,
requiring proof that a municipal actor disregarded a known or obvious consequence of
his action.” Connick v. Thompson, 563 U.S. —, 131 S.Ct. 1350, 1360 (2011) (quoting
Bryan County, 520 U.S. at 410). If the need for more or different training is so obvious
that the City policymaker, i.e., Chief Kruithoff, is shown to have been deliberately
indifferent to the need, then the City may be deemed to have had a policy of deliberate
indifference. Id.; Miller, 408 F.3d at 815-16. However, mere allegations that Spike was
No. 11-3589           Campbell, et al. v. City of Springboro, et al.               Page 21


improperly trained or that an injury could have been avoided with better training are
insufficient to make out deliberate indifference. Id. at 816.

        Further, whereas the City’s liability may be premised on its policymaker’s
deliberate indifference, Kruithoff cannot be held liable in his individual capacity for
failing to supervise unless he “either encouraged the specific incident of misconduct or
in some other way directly participated in it.” Phillips, 534 F.3d at 543 (quoting Shehee
v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)). To hold Kruithoff liable in his individual
capacity for injuries shown to be caused by deficiencies in Spike’s training or officers’
training, plaintiffs must show that Kruithoff “at least implicitly authorized, approved, or
knowingly acquiesced” in the violations and injuries sustained by plaintiffs Campbell
and Gemperline.       Id. Plaintiffs have neither alleged nor presented any evidence to
support a finding of Kruithoff’s personal involvement in these incidents.

        The majority purports to apply the correct legal standard to plaintiff’s failure-to-
train claim against Kruithoff. Further, the majority acknowledges that “Kruithoff was
not actively involved in the incidents involving Spike.” It follows that Kruithoff is
entitled to qualified immunity. Yet, the majority affirms the denial of qualified
immunity based on evidence of Kruithoff’s indifference to the need for better training
of the canine unit.

        This determination that Kruithoff is exposed to liability in his individual capacity
for his alleged failure to adequately train or supervise the canine unit “improperly
conflates a § 1983 claim of individual supervisory liability with one of municipal
liability.” Phillips, 534 F.3d at 543; see also Miller, 408 F.3d at 817 n.3 (absent
evidence of personal involvement in the underlying misconduct, failure-to-train claims
against individual defendants are properly deemed brought against them in their official
capacities, to be treated as claims against the municipality). To the extent plaintiffs have
adduced evidence supporting findings that Kruithoff was a City policymaker on matters
of training and was so deliberately indifferent to the need for more comprehensive
training as to render the training deficiency a matter of de facto City policy, he would
No. 11-3589         Campbell, et al. v. City of Springboro, et al.                  Page 22


be liable, if at all, in his official capacity, i.e., rendering the City liable. See Scott v.
Clay County, Tenn., 205 F.3d 867, 879 n.21 (6th Cir. 2000).

        Thus, for lack of evidence of Kruithoff’s personal involvement in either of these
particular incidents, it is clear that he should have been granted summary judgment
based on qualified immunity—notwithstanding his responsibility, as Chief and City
policymaker, for deficiencies in Spike’s and/or officers’ training.

        The City of Springboro, on the other hand, may be held liable for a policy of
deliberate indifference to obvious inadequacies in training or supervision. Further, as
the majority recognizes, the City may not assert qualified immunity in defense of a
§ 1983 claim. In fact, the majority uses this fact to justify its refusal to consider the
City’s appeal. To be sure, the denial of the City’s motion for summary judgment is an
interlocutory order that would not ordinarily be subject to immediate review under the
collateral order doctrine. We have discretion, however, to exercise pendent appellate
jurisdiction over issues not independently appealable if those issues are “inextricably
intertwined” with matters properly before us. Turi v. Main Street Adoption Servs., LLP,
633 F.3d 496, 502-03 (6th Cir. 2011). Considering the manifestly close relationship
between plaintiffs’ theories of liability against Clark, Kruithoff and the City, the exercise
of pendent appellate jurisdiction over the City’s appeal would certainly be appropriate
in this case.

        In evaluating the plaintiffs’ failure-to-train claim against the City, the district
court correctly relied on the standard set forth in City of Canton, 489 U.S. at 390. The
court thus nominally recognized that the City’s failure to keep up with Spike’s training
requirements had to (1) amount to a policy of deliberate indifference to an obvious
deficiency that could foreseeably result in violation of citizens’ constitutional rights, and
(2) actually cause plaintiffs’ injuries.      The district court found that these two
requirements were adequately met even though the record contains no history of prior
constitutional violations and fails to substantiate a causal connection between the City’s
failure to keep Spike’s training current and either plaintiff’s injuries. These defects in
the district court’s analysis are particularly glaring when the real basis for Clark’s
No. 11-3589         Campbell, et al. v. City of Springboro, et al.                 Page 23


exposure to liability is kept in focus—i.e., Clark’s failure to respond to Spike’s
engagement of each victim in an objectively reasonable manner under the totality of the
circumstances. In other words, there is no causal link in the district court’s analysis
between the City’s failure to keep up with Spike’s training and Clark’s malevolent or
incompetent failure to call Spike off in a reasonable manner.

        Thus although the City can be held liable for a policy of deliberate indifference
to obvious inadequacies in training or supervision, the record falls short of establishing
a sufficient history of canine-unit-related constitutional violations to put the City on
notice of obvious inadequacies. Further, the failure-to-train theory against the City
suffers from a lack of evidence causally linking any deficiency in training—whether
training of Spike or of Clark—to the injuries sustained by plaintiffs. The evidence
supporting plaintiffs’ failure-to-train theory of liability against the City for Clark’s use
of excessive force is no more than a mere scintilla, insufficient to forestall summary
judgment. Accordingly, in my opinion, the ruling denying summary judgment to the
City of Springboro should also be reversed.